DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response the Election/Restriction response filed on 01/26/2022 and the supplemental oral response conducted on 03/03/2022.  Claims 1-20 are pending.  Claims 1, 12, and 17 are independent.  Claims 2, 8, 10, 12-16 and 19 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 17-20) and Species A (Figures 1-3B, 8A-8C, 13B, and 14-15) for the Structure of the Occluder/Medical Device and Species SE (Figures 14A-14B) for the Skirt of the Occluder/Medical Device in the reply filed on 01/26/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Applicant identified that claims 1, 3-7, 9, 11, 17, 18, and 20 are readable on the elected species during a telephonic communication conducted on 03/03/2022.  Claims 2, 8, 10, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse during a telephonic communication conducted on 03/03/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (US Pub. No.: 2008/0033475).
Regarding claims 1, 3, 4, 6, 7 and 9, Meng discloses a medical device (700, Fig. 7A; or 720, Fig. 7B) for treating a target site, the medical device comprising: a tubular member comprising a proximal disc portion (see Figure below and Paras. [0047] and [0032], proximal disk) at a proximal end and a distal disc portion (see Figure below and Paras. [0047] and [0032], distal disk) at a distal end and a waist member (see Figure below and Paras. [0047] and [0032]) extending between the proximal disc portion and the distal disc portion, wherein the tubular member comprises at least one braided layer (Figs. 7A or 7B and Para. [0032]) and has an expanded configuration (Figs. 7A or 7B 

    PNG
    media_image1.png
    451
    694
    media_image1.png
    Greyscale

Regarding claims 17 and 18, Meng discloses a medical device for treating a target site, the medical device (700, Fig. 7A; 720, Fig. 7B, or 800, Fig. 8A) comprising: a tubular member comprising a disc portion (see Figure above and Paras. [0047] and [0032], proximal disk) at a first end, a lobe (see Figure above and Paras. [0047] and [0032], distal disk having lobe profile) at a second end, and a waist member (see Figure above and Paras. [0047] and [0032]) extending between the disc portion and the lobe, wherein the tubular member comprises at least one braided layer (Figs. 7A or 7B and Para. [0032]) and has an expanded configuration (Figs. 7A or 7B and Paras. [0047] and [0032]) when deployed at the target site and a reduced configuration (such as shown in Fig. 1A or 3B) for delivery to the target site; and a skirt (patch(s) such as shown as shaded bands on Figs. 7A and 7B and Paras. [0047]-[0048]) coupled to an external .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US Pub. No.: 2008/0033475) as applied to claim 1 above, and further in view of Cahill (US Pub. No.: 2008/0249562).
Regarding claim 5, Meng discloses all the limitations of claim 1 as taught above and further discloses different ways in which the skirt can be coupled to the external surface of the at least one of the waist member, the proximal disc portion, or the distal disc portion (Para. [0048]) but fails to disclose that the skirt is coupled to the external surface of the at least one of the waist member, the proximal disc portion, or the distal disc portion by thermal bonding.
Cahill teaches, in the same field of endeavor (occlusion device), a skirt (390, Fig. 20) is coupled to the external surface of the at least one of the waist member, the proximal disc portion, or the distal disc portion (Fig. 20) of a medical device (300, Fig. 20) by thermal bonding (Paras. [0072]-[0074], e.g. heat treatment).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to modify the way in which that the skirt is .
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US Pub. No.: 2008/0033475) as applied to claims 1 and 17 above, respectively, and further in view of Werneth et al. (US Pub. No.: 2012/0283585).
Regarding claims 11 and 20, Meng discloses substantially all the limitations of the claims but fails to disclose that the skirt includes a plurality of pleats.
Werneth teaches, in the same field of endeavor (occlusion device), a skirt (814, Fig. 37A) of a medical device includes a plurality of pleats (816, Fig. 37A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the skirt of Meng to include a plurality of pleats as taught by Werneth in order to obtain the advantage of helping to reducing the delivery profile of the device to facilitate the delivery of the device (Werneth, Para. [0135]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030171774 A1	Freudenthal, Franz et al. discloses an occlusion device having a skirt covering the frame of the device.

US 20050228434 A1	Amplatz, Kurt et al. discloses an occlusion device having a distal disk and a proximal disk.
US 20060224183 A1	Freudenthal; Franz discloses an occlusion device having a distal disk, a proximal disk and a waist portion between the distal disk and a proximal disk.
US 20060241690 A1	Amplatz; Kurt et al. discloses an occlusion device having a distal disk and a proximal disk.
US 20070265658 A1	Nelson; Dale et al. discloses an occlusion device having a distal disk, a proximal disk and a waist portion between the distal disk and a proximal disk.
US 20100324538 A1	Van Orden; Brad W. discloses an occlusion device having a distal disk, a proximal disk, a waist portion between the distal disk and a proximal disk, and a skirt covering the frame of the occlusion device.
US 20170014114 A1	Rafiee; Nasser et al. discloses an occlusion device having a number of disks
US 20190209180 A1	Kealey; Colin et al. discloses an occlusion device having a distal disk, a proximal disk, a waist portion between the distal disk and a proximal disk, and a skirt covering the frame of the occlusion device.
US 5725552 A	Kotula; Frank et al. discloses an occlusion device having a distal disk, a proximal disk and a waist portion between the distal disk and a proximal disk.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771